       Case 16-64634-lrc         Doc 36 Filed 01/09/17 Entered 01/09/17 13:19:50                       Desc Debtor
                                      Failed to Comply - 13 Page 1 of 1

                                      UNITED STATES BANKRUPTCY COURT

                                               Northern District of Georgia


In Re: Debtor(s)
       Russell Sean Collins                                    Case No.: 16−64634−lrc
       1309 Christiana Dr.                                     Chapter: 13
       Lawrenceville, GA 30043                                 Judge: Lisa Ritchey Craig

        xxx−xx−0581




                                                ORDER OF DISMISSAL



The Chapter 13 Trustee reports that the Debtor(s) has failed to comply with the direction of the Court. Therefore,

IT IS ORDERED THAT THIS CASE IS DISMISSED.

Any unpaid filing fees must be paid by the Debtor(s) to the Clerk of the United States Bankruptcy Court within fourteen
(14) days of the date of the entry of this Order.

The Clerk is directed to serve a copy of this Order on the Debtor(s), the Attorney for the Debtor(s), the Chapter 13
Trustee, all creditors and other parties in interest. The Attorney for the Debtor(s) shall serve a copy of this Order upon
any employer of the Debtor(s) who is subject to an employer deduction order.




                                                               Lisa Ritchey Craig
                                                               United States Bankruptcy Judge

Dated: January 9, 2017


Form 157
